DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pg. 14, line 6, filed 13 May 2022, with respect to the rejection of 
claim 1 to “Lehr does not disclose a baseboard management controller” under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahuja et al. (US 2018/0024578 A1), hereinafter Ahuja, in view of Raghunathan (US 2007/0220136 A1), hereinafter Raghunathan.
Applicant’s arguments, see pg. 15, lines 11-12, filed 13 May 2022, with respect to the rejection of 
claim 1 to “Lehr does not disclose monitoring utilization levels for at least one hardware component of a server in which the baseboard management controller is installed” under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ahuja in view of Raghunathan.
Applicant's arguments filed 13 May 2022, with respect to the rejection of claim 1 to 
“Raghunathan does not disclose “performing, in response to detecting a loss of communication with the event destination, lossy compression of the monitored utilization levels for the at least one hardware component of the server, wherein the lossy compression produces one or more utilization value that is representative of the monitored utilization levels and uses less data storage capacity than the monitored utilization levels” have been fully considered but they are not persuasive. Applicant’s specification, para. [0021] discloses non-limiting examples of such lossy compression include averaging of data points or reducing the metering data resolution.  For example, the average utilization levels for a given hardware component over a five minute period may be determined and may be just as useful to the collector server for billing purposes as would a separate usage value every second over the same five minute period.  Wherein Raghunathan discloses at para. [0056] which states if the buffer becomes full, the INIM (130) may be configured such that every other current reading within the buffer is overwritten with a new reading.  Thus, the storage size of the buffer is effectively doubled by doubling the interval between consecutive FCD (20) data readings.  Raghunathan’s doubling the interval between readings is precisely the same as applicant’s reducing data resolution example.  Also, see applicant’s amendment claim 9, which depends from claim 1: lossy compression includes reducing a frequency at which the utilization levels are collected for the at least one hardware component of the server, and/or only storing a reduced fraction of the utilization levels for the at least one hardware component of the server.  Examiner notes that Raghunathan explicitly teaches both of these aspects.
Applicant’s arguments, see pg. 17, lines 11-12, filed 13 May 2022, with respect to the rejection of 
claim 1 under 35 U.S.C. 103 to “the combination of Lehr and Raghunathan do not disclose a baseboard management controller performing the operations of claim 1” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ahuja in view of Raghunathan.
Applicant’s arguments, see pgs. 17, line 19 – pg. 19, line 10, filed 13 May 2022, with respect to 
the rejections of claims 9 and 19 under 35 U.S.C. 103 to Lehr in view of Raghunathan, wherein applicant argues the merits of claim 1 as applied to claims 9 and 19 arguing that Raghunathan is not relied upon as teaching lossy compression in the instant claim, and thus, cannot be relied upon as teachings lossy compression in the dependent claims.  With regard to the abovementioned comments, this argument remains unpersuasive.  It appears the applicant has further amended claim 9 to introduce “averaging”.  Thus, the arguments made with regard to the previous claims are moot.
Applicant's arguments filed 13 May 2022, with respect to the rejection of claim 14 under 35 
U.S.C. 103 to “Lehr’s one or more servers (16) does not disclose a plurality of event destinations” have been fully considered but they are not persuasive. With regard to the posed arguments, the examiner respectfully disagrees and points out para. [0014] of the disclosure which clarifies that the event destination may be a remote collector server/ and/or the system administrator, such as a system management server, wherein some embodiments disclose the event destination may be a server in which the BMC is installed.  Fig. 1 illustrates a plurality of servers (16), wherein Lehr discloses in para. [0011] that the servers (16) process data and support the flexible pricing, and one or more databases (17) to store data related to the flexible pricing.  The examiner notes that by “supporting the flexible pricing and storing data related to the flexible pricing” the mechanism (13) encompasses the limitation of the disclosure.  However, upon further consideration, the rejection has been withdrawn and a new ground of rejection is made in view of Ahuja in view of Raghunathan, in further view of Lehr et al. (US 2003/0135380 A1), hereinafter Lehr.
Applicant’s arguments, see pg. 20, lines 1-29, filed 13 May 2022, with respect to the rejection of 
claim 15 under 35 U.S.C. 103 to “Lehr in view of Raghunathan do not disclose an apparatus comprising a baseboard management controller” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ahuja in view of Raghunathan.
Applicant's arguments filed 13 May 2022, with respect to the rejection of claim 2 on pg. 21, line 
20 – pg. 23, line 20 under 35 U.S.C. 103 to “Boctor’s inference does not disclose detecting”, “Boctor does not disclose “periodically transmitting, in response to detecting the network connectivity failure, a network heartbeat signal to the event destination”, and “Boctor does not disclose a network heartbeat reply signal” have been fully considered but they are not persuasive. First, he examiner respectfully disagrees, finds the argument not persuasive, and notes the definition of infer which is to deduce or conclude (information) from evidence and reasoning rather than from explicit statements, ergo, the disclosure of Boctor is a conclusion based on evidence that a network connectivity failure has occurred, thereby “detecting” a network failure.  Second, Boctor discloses in para. [0034] that the heartbeat signal is retried in response to a primary server not responding until a predefined heartbeat retry value is reached.  If the primary server recovers with a new queue identity the messages may be resubmitted.  The examiner notes that “periodically transmitting” can have a broadest reasonably interpretation of having two points in time, wherein transmission occurs.  The first heartbeat transmissions occur during the outage.  The second heartbeat transmissions occurs again upon reestablishment of a connection, wherein the heartbeat transmissions are resubmitted.  Third, Boctor discloses in para. [0029] that a redundancy queue is implemented, wherein a next hop solution involving multiple servers/metering devices waits for a state change for the primary server in the path/event destination denoting the path has been recreated/the connection has been restored.  Boctor’s high availability clusters employ a heartbeat private network, wherein a network operates from the perspective of protocols.  Networks require several of some variation of synchronize (SYN) packet and an acknowledgement (ACK) packet  Monitoring for a network heartbeat reply on a heartbeat private network is inherent, wherein a reply signal would inherently indicate that communication has been restored. However, upon further consideration, the rejection has been withdrawn and a new ground of rejection is made in view of Ahuja in view of Raghunathan, in further view of Grosberg (US 10,720,001 B1), hereinafter Grosberg.
Applicant's arguments filed 13 May 2022, with respect to the rejection of claim 3 on pg. 24, line 1 
– pg. 25, line 21 to “Boctor does not disclose receiving a network error code” have been fully considered but they are not persuasive. Para. [0033] of Boctor discloses that a new queue identity indicates that messages associated with the old queue identity should be resubmitted if discard status has not been previously received, therefor, when the network connection fails, and the metering devices fail to deliver the acquired data, a new queue identity is delivered to the metering devices that would necessarily involve a data packet to execute instructions to resubmit messages associated with the old queue identity, and therefor that data packet is synonymous with receiving a network error code. However, upon further consideration, the rejection has been withdrawn and a new ground of rejection is made in view of Ahuja in view of Raghunathan, in further view of Papakostas et al. (US 2011/0053513 A1), hereinafter Papakostas.
Applicant’s arguments, see pg. 24, line 1 – pg. 25, line 21, filed 13 May 2022, with respect to the 
rejection of claim 3 under 35 U.S.C. 103 to “Raghunathan does not disclose a baseboard management controller” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahuja in view of Raghunathan, in further view of Papakostas.
Applicant's arguments filed 13 May 2022, with respect to the rejection of claim 4 on pg. 25, line 
22 – pg. 27, line 14 to “Boctor does not disclose “detecting that the loss of communication with the event destination is a result of an application communication failure” and “Boctor does not disclose periodically transmitting, in response to detecting the application connectivity failure, an application heartbeat signal to the event destination” have been fully considered but they are not persuasive. First, fig. 4 is cited in connection with periodically transmitting in response to detecting the application communication failure, wherein para. [0037] disclosing the system memory (404) may also include one or more software applications, such as program modules (406), communication service (422), and failure detection module (424).  Therefor, the failure detection module/application will inherently consist of an API in order to communicate with external programs run on remote machines, wherein the failure detection module/application (424) would necessarily fail to communicate with the event destination.
Applicant's arguments filed 13 May 2022, with respect to the rejection of claim 16 on pg. 27, 
lines 15-19 to “claim 16 includes the same recitations as claim 2 and are patentable for at least the same reasons as claim 2” have been fully considered but they are not persuasive. However, upon further consideration, the rejection has been withdrawn and a new ground of rejection is made in view of Ahuja in view of Raghunathan, in further view of Grosberg.
Applicant's arguments filed 13 May 2022, with respect to the rejection of claim 17 on pg. 27, 
lines 20-24 to “claim 17 includes the same recitations as claim 4 and are patentable for at least the same reasons as claim 4” have been fully considered but they are not persuasive. The examiner respectfully disagrees and maintains the rejection as set forth in connection with claim 4, as well as claim 17.
Applicant's arguments filed 13 May 2022, with respect to the rejection of claim 5 on pg. 28, line 5 
– pg. 29, line 3 to “Boctor does not disclose detecting that the loss of communication with the event destination is a result of an application communication failure” have been fully considered but they are not persuasive.  However, upon further consideration, the rejection has been withdrawn and a new ground of rejection is made in view of Ahuja in view of Raghunathan, in further view of Boctor, in further view of Wang (US 2021/0240540 A1), hereinafter Wang.
Applicant’s arguments, see pg. 29, lines 4-20, filed 13 May 2022, with respect to the rejection of 
claim 6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahuja in view of Raghunathan, in further view of Boctor (US 2010/0313064 A1), hereinafter Boctor, in further view of Wang (US 2021/0240540 A1), hereinafter Wang, in further view of Li (CN 102074077 B), hereinafter Li.
Applicant’s arguments, see pg. 29, lines 21-26, filed 13 May 2022, with respect to the rejections 
of claims 8 and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ahuja in view of Raghunathan, in further view of Singhal et al. (A. Singhal and D. E. Seborg, "Data compression issues with pattern matching in historical data," Proceedings of the 2003 American Control Conference, 2003., 2003, pp. 3696-3701 vol.5, doi: 10.1109/ACC.2003.1240409.), hereinafter Singhal.
Applicant's arguments filed 13 May 2022, with respect to the rejection of claim 10 on pg. 30, line 
1 – pg. 31, line 7 to “Aratsu does not disclose any record including a metering data message that has failed to be communicated to the event destination, and Aratsu’s event information including the device ID, thereof and the event type refers to the failure event of the SVR, not a failure event of a metering data message” have been fully considered but they are not persuasive. Aratsu is depended upon as disclosing a failure that has prevented communication of the metering data message.  It would be obvious to one of ordinary skill in the art to understand a failure, such as a power failure for example, would inherently cause a communication failure, which meets the disclosed limitation of the claim.  Furthermore, the smart meter records meter data, and reports that meter data to a head end system (called an event destination here).  Because Aratsu is directed towards metering power consumption, as a result of a communication failure, the smart meter relays event information such as a power anomaly, at least implicitly disclosing a metering data message, wherein one of ordinary skill in the art would understand that a smart power meter would inherently relay power data.  The examiner notes that Aratsu discloses exactly that on para. [0022] that each device (100) is a smart meter which records meter data, which is digital data indicating electric power consumption and communicates the meter data to the head end system (200).
Applicant's arguments filed 13 May 2022, with respect to the rejection of claim 20 on pg. 31, 
lines 8-11 to “claim 20 is patentable for at least the same reasons as claim 10” have been fully considered but they are not persuasive. The rejection of claim 20 is maintained in connection with the rejection of claim 10.
Applicant's arguments filed 13 May 2022, with respect to the rejection of claim 12 on pg. 31, line 
12 – pg. 32, line 2 to “EventIDs generated in a sequential order does not disclose a number of transmission attempts, and Event Timestamp does not disclose a timestamp for each of the transmission attempts” have been fully considered but they are not persuasive. Redfish Specification incorporates an event ID corresponding to a number of events.  The examiner notes that one of ordinary skill in the art would understand that an event is disclosed broadly and is interpreted as transmission attempts, wherein those events comprise a time stamp.

The 35 U.S.C. 112(b) claim rejections presented in the prior office action have been withdrawn in 
view of applicant’s claim amendments and remarks.
The claim objections presented in the prior office action have been withdrawn in view of 
applicant’s claim amendments and remarks.
	

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja 
et al. (US 2018/0024578 A1), hereinafter Ahuja, in further view of Raghunathan et al. (US 2007/0220136 A1), hereinafter Raghunathan.

	Regarding claim 1, Ahuja discloses: A computer program product comprising a non-volatile computer readable medium and non-transitory program instructions embodied therein, the program instructions being configured to be executable by a baseboard management controller to cause the baseboard management controller to perform operations comprising: (Ahuja, e.g., see para. [0057] disclosing processor (1302), a memory (1304) storing various data and software such as operating systems, applications, programs, libraries, and drivers, wherein the memory (1304) is communicatively coupled to the processor (1302) via the I/O subsystem (1306); see also fig. 13 and para. [0056] disclosing a processor (1302), a memory (1304), an input/output (I/O) subsystem (1306), data storage (1308), a communication circuit (1310), one or more telemetry sensors (1312), and a baseboard management controller (1314); see also para. [0061] disclosing the baseboard management controller (1314) is configured to capture sensor data from the telemetry sensors (1312) and to send the sensor data to the data center manager (1208), wherein the baseboard management controller (1314) is embodied as hardware capable of communicating with the telemetry sensors (1312) and the data center manager (1208) through an out-of-band channel, i.e., a channel at least partially dedicated to communication related to the functionality of the baseboard management controller (1314)).
monitoring utilization levels for at least one hardware component of a server in which the baseboard management controller is installed; (Ahuja, e.g., see figs. 12 and 13 illustrating sleds (1304), which are disclosed as circuit boards in para. [0029], captured within server racks (1202) of a datacenter (1200), and see para. [0061] disclosing the baseboard management controller (1314) is configured to capture sensor data from the telemetry sensors (1312) and to send the sensor data to the data center manager (1208); see also para. [0051] disclosing the embodiment of fig. 12, wherein the data center manager (1208) receives sensor data from telemetry sensors from the sleds (1204).  The data center manager (1208) predicts, based on the sensor data, and a machine-learning-based algorithm, an expected power usage at the node, sled, rack, and data center level for the near future, such as for the next 15 minutes; see also para. [0060] disclosing the telemetry sensors (1312) may be any sensor capable of being used to determine an operating characteristic of the sled (1204).  for example, the telemetry sensors (1312) may include one, some, or all of an air inlet temperature sensor, an air outlet temperature sensor, a processor power sensor, a platform power sensor, etc.).
periodically transmitting a metering data message over a network connection to an event destination, wherein the metering data message includes the utilization levels of the at least one hardware component during a period of operation; (Ahuja, e.g., see fig. 15 and para. [0066] disclosing a sensor data sampler (1504) and a sensor data transmitter (1506), wherein the sensor data sampler (1504) is configured to capture sensor data from the telemetry sensors (1312) on a continuous or periodic basis, or on request.  the sensor data sampler (1504) may either store the sensor data or immediately send it with the sensor data transmitter (1506); see also para. [0051] disclosing sensor data is combined with an algorithm to determine power usage at the node, sled, rack, and data center level for the near future, e.g., 15 minutes; see fig. 17 and also para. [0083] disclosing the sled (1204) sends the sensor data to the data center manager (1208), interpreted by the examiner as the event destination; see also para. [0067] disclosing sensor data refers generally to data that is captured by one or more of the telemetry sensors (1312), including data that may be derived by processing the sensor data, such as average values of the sensors.  As used herein, a sensor data sample refers to sensor data associated with a particular time, such as sensor data gathered as a particular point in time or gathered over a particular window of time; see also para. [0069] disclosing the various components of the environment (1600) may be embodied as hardware, firmware, software, or a combination thereof; see also para. [0060] disclosing the telemetry sensors (1312) may be any sensor capable of being used to determine an operating characteristic of the sled (1204).  for example, the telemetry sensors (1312) may include one, some, or all of an air inlet temperature sensor, an air outlet temperature sensor, a processor power sensor, a platform power sensor, etc.).
Ahuja is not relied upon as explicitly disclosing: performing, in response to detecting a loss of communication with the event destination, lossy compression of the monitored utilization levels for the at least one hardware component of the server, wherein the lossy compression produces one or more utilization value that is representative of the monitored utilization levels and uses less data storage capacity than the monitored utilization levels; and
transmitting the one or more utilization value to the event destination instead of the monitored utilization levels in response to determining that communication with the event destination has been reestablished.
However, Raghunathan further discloses: performing, in response to detecting a loss of communication with the event destination, lossy compression of the monitored utilization levels for the at least one hardware component of the server, wherein the lossy compression produces one or more utilization value that is representative of the monitored utilization levels and uses less data storage capacity than the monitored utilization levels; and (Raghunathan, e.g., see para. [0074] disclosing that primary microcontroller (155) may contain firmware that, when executed, causes the primary microcontroller (155) to buffer data when communication with one or more of the gateway servers (102) is lost due to a communication network (115) fault or other problem, and that data buffering by the primary microcontroller 155 may be performed in a manner identical to that described with respect to the INIM 130; see also para. [0056] disclosing if the buffer becomes full, the INIM (130) may be configured such that every other current reading within the buffer is overwritten with a new reading.  Thus, the storage size of the buffer is effectively doubled by doubling the interval between consecutive FCD (20) data readings).
transmitting the one or more utilization value to the event destination instead of the monitored utilization levels in response to determining that communication with the event destination has been reestablished. (Raghunathan, e.g., see para. [0074] disclosing if communication is subsequently reestablished, the buffered values may be automatically transmitted by the primary microcontroller (155) to the intended gateway servers (102)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja’s baseboard management controller to perform operations that include performing, in response to detecting a loss of communication with the event destination, lossy compression of the monitored utilization levels for the at least one hardware component of the server, wherein the lossy compression produces one or more utilization value that is representative of the monitored utilization levels and uses less data storage capacity than the monitored utilization levels, and transmitting the one or more utilization value to the event destination instead of the monitored utilization levels in response to determining that communication with the event destination has been reestablished. Raghunathan teaches monitoring and analyzing physically measurable parameters at a remote location over a network; e.g., see para. [0035].  In this way, in the manner disclosed by Ragunathan, an entire loss of data pertaining to Ahuja’s monitored utilization due to a communication outage can be prevented by storing a reduced amount of the data in view of limited storage/buffering resources so that the stored data can be transmitted once communication is restored. 

Regarding claim 15, Ahuja discloses: An apparatus, comprising:
a non-volatile computer readable storage device storing non-transitory program instructions; and a baseboard management controller configured to process the program instructions, wherein the program instructions are configured to, when processed by the baseboard management controller, cause the baseboard management controller to perform operations comprising: (Ahuja, e.g., see para. [0057] disclosing processor (1302), a memory (1304) storing various data and software such as operating systems, applications, programs, libraries, and drivers, wherein the memory (1304) is communicatively coupled to the processor (1302) via the I/O subsystem (1306); see also fig. 13 and para. [0056] disclosing a processor (1302), a memory (1304), an input/output (I/O) subsystem (1306), data storage (1308), a communication circuit (1310), one or more telemetry sensors (1312), and a baseboard management controller (1314); see also para. [0061] disclosing the baseboard management controller (1314) is configured to capture sensor data from the telemetry sensors (1312) and to send the sensor data to the data center manager (1208), wherein the baseboard management controller (1314) is embodied as hardware capable of communicating with the telemetry sensors (1312) and the data center manager (1208) through an out-of-band channel, i.e., a channel at least partially dedicated to communication related to the functionality of the baseboard management controller (1314)).
monitoring utilization levels for at least one hardware component of a server in which the baseboard management controller is installed; (Ahuja, e.g., see figs. 12 and 13 illustrating sleds (1304), which are disclosed as circuit boards in para. [0029], captured within servers racks (1202) of a datacenter (1200), and see para. [0061] disclosing the baseboard management controller (1314) is configured to capture sensor data from the telemetry sensors (1312) and to send the sensor data to the data center manager (1208); see also para. [0051] disclosing the embodiment of fig. 12, wherein the data center manager (1208) receives sensor data from telemetry sensors from the sleds (1204).  The data center manager (1208) predicts, based on the sensor data, and a machine-learning-based algorithm, an expected power usage at the node, sled, rack, and data center level for the near future, such as for the next 15 minutes; see also para. [0060] disclosing the telemetry sensors (1312) may be any sensor capable of being used to determine an operating characteristic of the sled (1204).  for example, the telemetry sensors (1312) may include one, some, or all of an air inlet temperature sensor, an air outlet temperature sensor, a processor power sensor, a platform power sensor, etc.).
periodically transmitting a metering data message over a network connection to an event destination, wherein the metering data message includes the utilization levels of the at least one hardware component during a period of operation; (Ahuja, e.g., see fig. 15  and para. [0066] disclosing a sensor data sampler (1504) and a sensor data transmitter (1506), wherein the sensor data sampler (1504) is configured to capture sensor data from the telemetry sensors (1312) on a continuous or periodic basis, or on request.  the sensor data sampler (1504) may either store the sensor data or immediately send it with the sensor data transmitter (1506); see also para. [0051] disclosing sensor data is combined with an algorithm to determine power usage at the node, sled, rack, and data center level for the near future, e.g., 15 minutes; see fig. 17 and also para. [0083] disclosing the sled (1204) sends the sensor data to the data center manager (1208), interpreted by the examiner as the event destination; see also para. [0067] disclosing sensor data refers generally to data that is captured by one or more of the telemetry sensors (1312), including data that may be derived by processing the sensor data, such as average values of the sensors.  As used herein, a sensor data sample refers to sensor data associated with a particular time, such as sensor data gathered as a particular point in time or gathered over a particular window of time; see also para. [0069] disclosing the various components of the environment (1600) may be embodied as hardware, firmware, software, or a combination thereof; see also para. [0060] disclosing the telemetry sensors (1312) may be any sensor capable of being used to determine an operating characteristic of the sled (1204).  for example, the telemetry sensors (1312) may include one, some, or all of an air inlet temperature sensor, an air outlet temperature sensor, a processor power sensor, a platform power sensor, etc.).
Ahuja is not relied upon as explicitly disclosing: performing, in response to detecting a loss of communication with the event destination, lossy compression of the monitored utilization levels for the at least one hardware component of the server, wherein the lossy compression produces one or more utilization value that is representative of the monitored utilization levels and uses less data storage capacity than the monitored utilization levels; and
transmitting the one or more utilization value to the event destination instead of the monitored utilization levels in response to determining that communication with the event destination has been reestablished.
However, Raghunathan further discloses: 
performing, in response to detecting a loss of communication with the event destination, lossy compression of the monitored utilization levels for the at least one hardware component of the server, wherein the lossy compression produces one or more utilization value that is representative of the monitored utilization levels and uses less data storage capacity than the monitored utilization levels; and (Raghunathan, e.g., see para. [0074] disclosing the primary microcontroller (155) may contain firmware that, when executed, causes the primary microcontroller (155) to buffer data when communication with one or more of the gateway servers (102) is lost due to a communication network (115) fault or other problem; see also para. [0056] disclosing if the buffer becomes full, the INIM (130) may be configured such that every other current reading within the buffer is overwritten with a new reading.  Thus, the storage size of the buffer is effectively doubled by doubling the interval between consecutive FCD (20) data readings.  Thus, the storage size of the buffer is effectively doubled by doubling the interval between consecutive FCD (20) data readings.  The buffer size may be continually increased in this fashion such that buffer is capable of continually receiving data as needed).
transmitting the one or more utilization value to the event destination instead of the monitored utilization levels in response to determining that communication with the event destination has been reestablished. (Raghunathan, e.g., see para. [0074] disclosing if communication is subsequently reestablished, the buffered values may be automatically transmitted by the primary microcontroller (155) to the intended gateway servers (102).  Data buffering by the primary microcontroller (155) may be performed in a manner identical to that described above with respect to the INIM (130), for example).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja’s baseboard management controller to perform operations that include performing, in response to detecting a loss of communication with the event destination, lossy compression of the monitored utilization levels for the at least one hardware component of the server, wherein the lossy compression produces one or more utilization value that is representative of the monitored utilization levels and uses less data storage capacity than the monitored utilization levels, and transmitting the one or more utilization value to the event destination instead of the monitored utilization levels in response to determining that communication with the event destination has been reestablished. Raghunathan teaches monitoring and analyzing physically measurable parameters at a remote location over a network; e.g., see para. [0035].  In this way, in the manner disclosed by Ragunathan, an entire loss of data pertaining to Ahuja’s monitored utilization due to a communication outage can be prevented by storing a reduced amount of the data in view of limited storage/buffering resources so that the stored data can be transmitted once communication is restored.

Regarding claim 19, Ahuja in view of Raghunathan disclose: The apparatus of claim 15, wherein the lossy compression includes reducing a resolution of the utilization levels for the at least one hardware component of the server. Ahuja in view of Raghunathan teaches the entirety of claim 19 as applied to claim 15.  Ahuja in view of Raghunathan produce data buffering, interpreted as lossy compression, which thereby reduces the resolution of the utilization levels through the deletion of every other data segment of the at least one component of a server.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja in view 
of Raghunathan, in further view of Grosberg (US 10,720,001 B1), hereinafter Grosberg.

Regarding claim 2, Ahuja in view of Raghunathan discloses: The computer program product of claim 1, the operations further comprising:
detecting that the loss of communication with the event destination is a result of a network connectivity failure; and (Raghunathan, e.g., see para. [0074] disclosing the primary microcontroller (155) may contain firmware that, when executed, causes the primary microcontroller (155) to buffer data when communication with one or more of the gateway servers (102) is lost due to a communication network (115) fault or other problem).
Ahuja in view of Raghunathan is not relied upon as explicitly disclosing: periodically transmitting, in response to detecting the network connectivity failure, a network heartbeat signal to the event destination; and
monitoring for a network heartbeat reply signal from the event destination, wherein receiving the network heartbeat reply signal indicates that communication with the event destination has been reestablished.
However, Grosberg further discloses: periodically transmitting, in response to detecting the network connectivity failure, a network heartbeat signal to the event destination; and (Grosberg, e.g., see col. 15, lines 27-35 disclosing detection of a communications failure, network failure, or hardware failure, wherein the control device (30) may periodically attempt to send a heartbeat or ping message to access control management system (20) in order to test the integrity of the connection; examiner notes that Grosberg periodically sends heartbeat packets to control management system (20), interpreted herein as the event destination, wherein a loss of communication with the control management system (20) is determined and the control device (30) continues to periodically transmit a network heartbeat signal to the control management system (20) due to a network connectivity failure; see also col. 14, lines 27-47).
monitoring for a network heartbeat reply signal from the event destination, wherein receiving the network heartbeat reply signal indicates that communication with the event destination has been reestablished. (Grosberg, e.g., see col. 14, lines 27-47 disclosing the necessity of the access control management system (20) to know whether the local control device (30) is available or unavailable on the network or communication channel.  This may be accomplished via a “heartbeat” message, ping message and/or periodic message communicated from the control device (30) to the access control management system (20) notifying the access control management system (20) that the control unit is connected and operational, or otherwise identifying the operation status of the control device (30)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan’s computer program product configured to be executable by a baseboard management controller with Grosberg’s periodic transmission of a network heartbeat signal in response to detecting the network connectivity failure, and monitoring for a network heartbeat reply signal from the event destination, wherein receiving the network heartbeat reply signal indicates a restoration of communication for at least the reasons that Grosberg teaches a computer processor (22), data storage device (24), memory (26) and a communication device (28) which executes an access control management system (20) for receiving requests and communicating data, information, media, web pages, applications, commands, etc. to communicate with control device (30); e.g., see col. 6, lines 35-47.

Regarding claim 16, Ahuja in view of Raghunathan disclose: The apparatus of claim 15, the operations further comprising:
detecting that the loss of communication with the event destination is a result of a network connectivity failure; and (Raghunathan, e.g., see para. [0074] disclosing the primary microcontroller (155) may contain firmware that, when executed, causes the primary microcontroller (155) to buffer data when communication with one or more of the gateway servers (102) is lost due to a communication network (115) fault or other problem).
Ahuja in view of Raghunathan is not relied upon as explicitly disclosing: periodically transmitting, in response to detecting the network connectivity failure, a network heartbeat signal to the event destination; and
monitoring for a network heartbeat reply signal from the event destination, wherein receiving the network heartbeat reply signal indicates that communication with the event destination has been reestablished.
However, Grosberg further discloses: periodically transmitting, in response to detecting the network connectivity failure, a network heartbeat signal to the event destination; and (Grosberg, e.g., see col. 15, lines 27-35 disclosing detection of a communications failure, network failure, or hardware failure, wherein the control device (30) may periodically attempt to send a heartbeat or ping message to access control management system (20) in order to test the integrity of the connection; examiner notes that Grosberg periodically sends heartbeat packets to control management system (20), interpreted herein as the event destination, wherein a loss of communication with the control management system (20) is determined and the control device (30) continues to periodically transmit a network heartbeat signal to the control management system (20) due to a network connectivity failure; see also col. 14, lines 27-47).
monitoring for a network heartbeat reply signal from the event destination, wherein receiving the network heartbeat reply signal indicates that communication with the event destination has been reestablished. (Grosberg, e.g., see col. 14, lines 27-47 disclosing the necessity of the access control management system (20) to know whether the local control device (30) is available or unavailable on the network or communication channel.  This may be accomplished via a “heartbeat” message, ping message and/or periodic message communicated from the control device (30) to the access control management system (20) notifying the access control management system (20) that the control unit is connected and operational, or otherwise identifying the operation status of the control device (30)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan’s apparatus to include detecting the loss of communication with the event destination is a result of a network connectivity failure with Grosberg’s periodically transmitting a network heartbeat in response to detecting the network connectivity failure and monitoring for a network heartbeat reply signal from the event destination for at least the reasons that Grosberg teaches a computer processor (22), data storage device (24), memory (26) and a communication device (28) which executes an access control management system (20) for receiving requests and communicating data, information, media, web pages, applications, commands, etc. to communicate with control device (30); e.g., see col. 6, lines 35-47.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ahuja in view of 
Raghunathan, in further view of Papakostas et al. (US 2011/0053513 A1), hereinafter Papakostas.


Regarding claim 3, Ahuja in view of Raghunathan disclose: The computer program product of claim 1, wherein detecting that the loss of communication with the event destination is a result of a network connectivity failure, Raghunathan, e.g., see para. [0074] disclosing the primary microcontroller (155) may contain firmware that, when executed, causes the primary microcontroller (155) to buffer data when communication with one or more of the gateway servers (102) is lost due to a communication network (115) fault or other problem).
Ahuja in view of Raghunathan is not relied upon as explicitly disclosing: includes receiving a network error code indicating that the metering data message could not be transmitted over the network connection.
However, Papakostas further discloses: includes receiving a network error code indicating that the metering data message could not be transmitted over the network connection. (Papakostas, e.g., see para. [0044] disclosing if the media content was interrupted and/or otherwise did not begin or complete presentation on the wireless communication device, the carrier network error code(s) may provide information related to one or more causes; see also para. [0029] disclosing media content and/or other information associated with the wireless communication devices (110) and (112)  may be analyzed by the data packet analyzer (306) that is configured, in part, to extract metering information (e.g., program identification information, channel identification information, content provider identification information, base station identifier information, etc.) and/or other information used to generate metering information from data packets used by the media content provider and/or carrier to communicate media content; see also para. [0042] disclosing embedded metering functions on a wireless communication device, wherein the wireless monitor (116) receives metering and/or other data acquisition software, which may be configured to monitor all of the media content presented by the wireless carriers (106) and (108) and/or the metering software executed by the example wireless monitor (116) and may be responsive to invocation requests of the example wireless monitor interface (118) to begin and/or cease monitoring tasks).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan’s computer program product configured to be executable by a baseboard management controller with Papakostas’ network error code indicating that the metering data message could not be transmitted over the network connection for at least the reasons that Papakostas teaches monitoring operational parameters and monitoring the wireless communication device for data usage and quality parameters, values, and levels, e.g., see para. [0018].

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja in view 
of Raghunathan, in further view of Boctor et al. (US 2010/0313064 A1), hereinafter Boctor.

Regarding claim 4, Ahuja in view of Raghunathan is not relied upon as explicitly disclosing: The computer program product of claim 1, the operations further comprising:
detecting that the loss of communication with the event destination is a result of an application communication failure of an application running on the event destination; and
periodically transmitting, in response to detecting the application communication failure, an application heartbeat signal to the application running on the event destination; and
monitoring for an application heartbeat reply signal from the event destination, wherein receiving the application heartbeat reply signal indicates that communication with the application running on the event destination has been reestablished.
However, Boctor further discloses: detecting that the loss of communication with the event destination is a result of an application communication failure of an application running on the event destination; and (Boctor, e.g., see fig. 4 to computing device (400), interpreted as the event destination, Comm. Service (422), and failure detection module (424); see also para. [0037] disclosing computing device (400) may be a server in communication with a high availability server cluster and include at least one processing unit (402) and system Memory (404); see also para. [0038] disclosing communication service (422) may be any application that facilitates communication between computing device (400) and other computing devices, wherein failure detection module (424) may associate a status of connectivity between computing devices to infer whether network or server failure has occurred.  This inference can then be used in a number of different applications that are attempting to route data to one or more servers in a more efficient manner).
periodically transmitting, in response to detecting the application communication failure, an application heartbeat signal to the application running on the event destination; and (Boctor, e.g., see fig. 4 to comm. service (422) and failure detection module (424), and para. [0026] disclosing Server A1 (242) can communicate with servers B1, B2, and B3 (252, 254, and 256) on a periodic interval using a heartbeat signal; see also para. [0038] disclosing failure detection module (424) associating a status of connectivity between computing devices to infer whether a network or server failure has occurred).
monitoring for an application heartbeat reply signal from the event destination, wherein receiving the application heartbeat reply signal indicates that communication with the application running on the event destination has been reestablished. (Boctor, e.g., see para. [0038] disclosing communication service (422) may be any application that facilitates communication between computing device (400) and other computing devices, wherein failure detection module (424) may associate a status of connectivity between computing devices to infer whether network or server failure has occurred.  This inference can then be used in a number of different applications that are attempting to route data to one or more servers in a more efficient manner; see also para. [0033] disclosing a primary server, interpreted as the event destination, may not respond to another server’s explicit heartbeat, wherein messages are resubmitted if primary server recovers with new queue identity or if a new server is added to the next hop solution before the next explicit heartbeat failure).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan’s computer program product configured to be executable by a baseboard management controller with Boctor’s detecting that the loss of communication with the event destination is a result of an application communication failure of an application running on the event destination, periodically transmitting an application heartbeat signal to the application running on the event destination in response to the application communication failure, and monitoring for an application heartbeat reply signal from the event destination, wherein receiving the application heartbeat reply signal indicates a restoration of communication with the application running on the event destination for at least the reasons that Boctor teaches a networked environment, where a high availability system communicates with a plurality of sites or server groups, wherein a server is capable of recovering through a high availability clustering and detection of hardware/software faults; e.g., see para. [0016].

Regarding claim 17, Ahuja in view of Raghunathan is not relied upon as explicitly disclosing: The apparatus of claim 15, the operations further comprising:
detecting that the loss of communication with the event destination is a result of an application communication failure of an application running on the event destination; and
periodically transmitting, in response to detecting the application communication failure, an application heartbeat signal to the application running on the event destination; and
monitoring for an application heartbeat reply signal from the event destination, wherein receiving the application heartbeat reply signal indicates that communication with the application running on the event destination has been reestablished.
However, Boctor further discloses: detecting that the loss of communication with the event destination is a result of an application communication failure of an application running on the event destination; and (Boctor, e.g., see fig. 4 to computing device (400), interpreted as the event destination, Comm. Service (422), and failure detection module (424); see also para. [0037] disclosing computing device (400) may be a server in communication with a high availability server cluster and include at least one processing unit (402) and system Memory (404); see also para. [0038] disclosing communication service (422) may be any application that facilitates communication between computing device (400) and other computing devices, wherein failure detection module (424) may associate a status of connectivity between computing devices to infer whether network or server failure has occurred.  This inference can then be used in a number of different applications that are attempting to route data to one or more servers in a more efficient manner).
periodically transmitting, in response to detecting the application communication failure, an application heartbeat signal to the application running on the event destination; and (Boctor, e.g., see fig. 4 to comm. service (422) and failure detection module (424), and para. [0026] disclosing Server A1 (242) can communicate with servers B1, B2, and B3 (252, 254, and 256) on a periodic interval using a heartbeat signal; see also para. [0038] disclosing failure detection module (424) associating a status of connectivity between computing devices to infer whether a network or server failure has occurred).
monitoring for an application heartbeat reply signal from the event destination, wherein receiving the application heartbeat reply signal indicates that communication with the application running on the event destination has been reestablished. (Boctor, e.g., see para. [0038] disclosing communication service (422) may be any application that facilitates communication between computing device (400) and other computing devices, wherein failure detection module (424) may associate a status of connectivity between computing devices to infer whether network or server failure has occurred.  This inference can then be used in a number of different applications that are attempting to route data to one or more servers in a more efficient manner; see also para. [0033] disclosing a primary server, interpreted as the event destination, may not respond to another server’s explicit heartbeat, wherein messages are resubmitted if primary server recovers with new queue identity or if a new server is added to the next hop solution before the next explicit heartbeat failure).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan’s apparatus comprising a program instructions written to a memory and a baseboard management controller configured to execute program instructions with Boctor’s detection of a loss of communication is a result of application communication failure, periodically transmitting a heartbeat signal in response to loss of communication detection, and monitoring for an application heartbeat reply for at least the reasons that Boctor teaches dynamically adjusting checks based on network conditions. (Boctor, e.g., see para. [0044] disclosing process (500) begins with operation (510), where a server connectivity for a particular site is determined.  This may be performed based on number of checks, period of non-response, and the like.  The periods or checks may be dynamically adjusted based on network conditions, data amounts to be exchanged, and so on).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ahuja in view of 
Raghunathan, in further view of Boctor, in further view of Wang (US 2021/0240540 A1), hereinafter Wang.

Regarding claim 5, Ahuja in view of Raghunathan, in further view of Boctor discloses: The computer program product of claim 4, wherein detecting that the loss of communication with the event destination is a result of an application communication failure of the application running on the event destination, Boctor, e.g., see fig. 4 to computing device (400), interpreted as the event destination, Comm. Service (422), and failure detection module (424); see also para. [0037] disclosing computing device (400) may be a server in communication with a high availability server cluster and include at least one processing unit (402) and system Memory (404); see also para. [0038] disclosing communication service (422) may be any application that facilitates communication between computing device (400) and other computing devices, wherein failure detection module (424) may associate a status of connectivity between computing devices to infer whether network or server failure has occurred.  This inference can then be used in a number of different applications that are attempting to route data to one or more servers in a more efficient manner).
Ahuja in view of Raghunathan, in further view of Boctor is not relied upon as explicitly disclosing: includes receiving an application return code indicating that the application refused to accept the metering data message.
However, Wang further discloses: includes receiving an application return code indicating that the application refused to accept the metering data message.(Wang, e.g., see fig. 2 to gateway (220) and para. [0037-0039] disclosing gateway (220) automatically directs a request for a containerized service to the container containing the latest version of the service, wherein system (100) operates in response to the generation of an error (e.g., a 400-designated error code) in response to the gateway-directed request, the error indicating a potential request failure based upon request validity; see also para. [0060] disclosing cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service (e.g., storage, processing, bandwidth, and active user accounts).  Resource usage can be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan, in further view of Boctor’s detection of a loss of communication with the event destination is a result of an application communication failure of the application running on the event destination, periodically transmitting a heartbeat in response to the detection of an application communication failure, and monitoring for a heartbeat reply from the event destination with Wang’s reception of an application return code indicating that the application effused to accept the metering data message for at least the reasons that Wang teaches management layer (88) to provide resource provisioning (881) for dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment.  Metering and Pricing (882) provide cost tracking as resources which are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources; e.g., see para. [0075].  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahuja in view of 
Raghunathan, in further view of Boctor, in further view of Wang, in further view of Li (CN 102074077 B), hereinafter Li.

Regarding claim 6, Ahuja in view of Raghunathan, in further view of Boctor, in further view of Wang is not relied upon as explicitly disclosing: The computer program product of claim 5, wherein the application return code indicates that the metering data message could not be authenticated.
However, Li further discloses: wherein the application return code indicates that the metering data message could not be authenticated. (Li, e.g., see para. [0024] disclosing return state code “authentication failure” to the IC card POS, the IC card POS prompting “metering verification abnormal”, alarm before exiting).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan, in further view of Boctor, in further view of Wang’s detection of the loss of communication with the event destination is a result of an application communication failure of the application running on the event destination, includes receiving an application return code indicating that the application refused to accept the metering data message with Li’s application return code indicating that the metering data message could not be authenticated for at least the reasons that Li teaches managing resource of a measuring unit on a system design verification “measuring unit” identity of the security mechanism, wherein the IC card, PASM and metering unit all have an encryption algorithm and key storage function; e.g., see para. [0006-0007].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahuja in view of 
Raghunathan, in further view of Miyamoto (JP 20000200233 A), hereinafter Miyamoto.

Regarding claim 7, Ahuja in view of Raghunathan is not relied upon as explicitly disclosing: The computer program product of claim 1, the operations further comprising:
deleting the one or more utilization value that is representative of the monitored utilization levels in response to receiving a confirmation message from the event destination indicating that the one or more utilization value has been received.
However, Miyamoto further discloses: deleting the one or more utilization value that is representative of the monitored utilization levels in response to receiving a confirmation message from the event destination indicating that the one or more utilization value has been received. (Miyamoto, e.g., see pg. 4, line 19 – pg. 5, line 20 disclosing the control device (12) causes the client to download the compressed data via the transmission/reception device (13), and deletes the compressed data from the storage device (10) when the processing is completed).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan’s computer program product configured to be executable by a baseboard management controller with Miyamoto’s deletion of the utilization value in response to receiving a confirmation receipt by the event destination for at least the reasons that Miyamoto teaches data acquisition from a remote server, wherein data can be delivered as compressed data in shorter time to enable effective use of resources; e.g., see pg. 2, lines 25-30.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja in view 
of Raghunathan, in further view of Singhal et al. (Ashish, Singhal, et al. “Data Compression Issues with Pattern Matching in Historical Data.” American Control Conference, 2003, p. 1.), hereinafter Singhal.

Regarding claim 8, Ahuja in view of Raghunathan disclose: a given hardware component among the one or more hardware components. (Ahuja, e.g., see figs. 12 and 13, and para. [0060] disclosing the telemetry sensors (1312) may be any sensor capable of being used to determine an operating characteristic of the sled (1204).  For example, the telemetry sensors (1312) may include one, some, or all of an air inlet temperature sensor, an air outlet temperature sensor, a processor power sensor, a platform power sensor, etc.  In the illustrative embodiment, the platform power sensor senses the power of the entire sled (1204), wherein the components of the sled (1204) may be separated into different physical locations, such as on different racks (1202)).
Ahuja in view of Raghunathan is not relied upon as explicitly disclosing: wherein the lossy compression includes averaging of utilization levels over a period of time for time series data
However, Singhal further discloses: wherein the lossy compression includes averaging of utilization levels over a period of time for time series data (Singhal, e.g., see section 2.1, Data compression methods disclosing data averaging compression is a common compression techniques where the time-series data are simply averaged over a specified period of time).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan’s computer program product configured to be executable by a baseboard management controller to include lossy compression incorporating a given hardware component among the one or more hardware components with Singhal’s lossy compression to include averaging of utilization levels over a period of time for time series data for at least the reasons that Singhal teaches monitoring large amounts of data produced at an industrial level to record frequent commercially available data, and transmitting those large amounts of data over a network, wherein the data requires compression, e.g., see section 1 to Introduction.

Regarding claim 18, Ahuja in view of Raghunathan disclose: The apparatus of claim 15, a given hardware component among the one or more hardware components. (Ahuja, e.g., see figs. 12 and 13, and para. [0060] disclosing the telemetry sensors (1312) may be any sensor capable of being used to determine an operating characteristic of the sled (1204).  For example, the telemetry sensors (1312) may include one, some, or all of an air inlet temperature sensor, an air outlet temperature sensor, a processor power sensor, a platform power sensor, etc.  In the illustrative embodiment, the platform power sensor senses the power of the entire sled (1204), wherein the components of the sled (1204) may be separated into different physical locations, such as on different racks (1202)).
Ahuja in view of Raghunathan is not relied upon as explicitly disclosing: wherein the lossy compression includes averaging of utilization levels over a period of time
However, Singhal further discloses: wherein the lossy compression includes averaging of utilization levels over a period of time for time series data (Singhal, e.g., see section 2.1, Data compression methods disclosing data averaging compression is a common compression technique where the time-series data are simply averaged over a specified period of time).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan’s apparatus comprising a program instructions written to a memory and a baseboard management controller configured to execute program instructions with Singhal’s loss compression includes averaging of utilization levels over a period of time for at least the reasons that Singhal teaches monitoring large amounts of data produced at an industrial level to record frequent commercially available data, and transmitting those large amounts of data over a network, wherein the data requires compression, e.g., see section 1 to Introduction.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahuja in view of Raghunathan, or in the alternative, over Ahuja in view of Raghunathan in further view of Cao (CN 111078497 A), hereinafter Cao.

Regarding claim 9, Ahuja in view of Raghunathan discloses: The computer program product of claim 1,  
reducing a frequency at which the utilization levels are collected for the at least one hardware component of the server, and/or only storing a reduced fraction of the utilization levels for the at least one hardware component of the server. (Raghunathan, e.g., see para. [0056] disclosing if the buffer becomes full, the INIM (130) may be configured such that every other current reading within the buffer is overwritten with a new reading.  Thus, the storage size of the buffer is effectively doubled by doubling the interval between consecutive FCD (20) data readings; examiner notes that both the reduction of a frequency at which the utilization levels are collected for the hardware component of the server and storing a reduced fraction of the utilization levels for the at least one hardware component of the server).
Ahuja in view of Raghunathan is not relied upon as explicitly disclosing: wherein the lossy compression comprises averaging the utilization levels over a period of time for the at least one hardware component of the server.  The examiner notes that this limitation is optional in view of the “and/or” phrase recited in the claim.  Accordingly, claim 9 is rendered obvious at least in view of Ahuja in view of Raghunathan.
Additionally or in the alternative, Cao further discloses: wherein the lossy compression comprises averaging the utilization levels over a period of time for the at least one hardware component of the server, (Cao, e.g., see pg. 4, lines 19-27 disclosing a BMC data storage method, as shown in fig. 1, which may include a BMC based on executing the following steps: S1, the first sampling frequency and obtaining the preset first threshold value; S2, is sampled according to the first sampling frequency parameter of the hardware of the server S3, a plurality of sampling data in response to the sampling time reaches the first threshold, in the sampling time according to the first sampling frequency obtained by taking the average value; see also pg. 3, lines 8-9 disclosing a first sampling frequency and obtaining the preset first threshold value; is sampled according to the first sampling frequency of the hardware parameter of the server).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan’s reducing a frequency at which the utilization levels are collected for the at least one hardware component of the server, and/or only storing a reduced fraction of the utilization levels for the at least one hardware component of the server with Cao’s lossy compression comprises averaging the utilization levels over a period of time for the at least one hardware component of the server for at least the reasons that Cao teaches averaging utilization data may provide a data reading interface where the user can read certain key information or some statistical data in a certain time period, e.g., see pg. 5, lines 41-43.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ahuja in view of Raghunathan, in further view of Aratsu et al. (US 2017/0060603 A1), hereinafter Aratsu.

Regarding claim 10, Ahuja in view of Raghunathan disclose: The computer program product of claim 1, the operations further comprising:
maintaining a log including a plurality of records, Ahuja, e.g., see para. [0066] disclosing the sensor data sampler (1504) may store the sensor data in the data storage (1308) or in separate data storage of the baseboard management controller (1314)).
Ahuja in view of Raghunathan is not relied upon as explicitly disclosing: each record including the metering data message that has failed to be communicated to the event destination, wherein each record identifies the metering data message, a failure type that prevented communication of the metering data message, and the utilization levels that have not been successfully communicated to the event destination as result of the failure.
However, Aratsu further discloses: each record including the metering data message that has failed to be communicated to the event destination, wherein each record identifies the metering data message, a failure type that prevented communication of the metering data message, and the utilization levels that have not been successfully communicated to the event destination as result of the failure. (Aratsu, e.g., see para. [0022] disclosing a smart meter/device (100) which records meter data, indicative of power consumption, and communicates the meter data to the head end system (200), interpreted by the examiner as an event destination.  When a failure occurs, the device (100) sends event information include the device ID and the event type; examiner notes that event information is interpreted as including recorded meter data/utilization levels not previously communicated to the head end/event destination from the failure).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view Raghunathan’s computer program product configured to be executable by a baseboard management controller, to include a log of a plurality of records with Aratsu’s failed metering data message communication wherein each record identifies the metering data message, failure type, and utilization levels for at least the reasons that Aratsu teaches the use of the network management module and device management module to work in tandem to produce efficient communication and application activation. (Aratsu, e.g., see para. [0024] disclosing the management system (300) manages the devices (100).  The management system (300) may include a network management module (310), a device management module (320), and a data management module (330).  the network management module (310) manages network communication in the management system (300).  Specifically, the network management module (310) receives the meter data, the event information and the result of the discovery procedure from the head end system (200) via the information network (820), and sends the request for the discovery procedure from the head end system (200) via the information network (820).  the device management module (320) manages the devices (100).  For example, the device management module (320) may specify the device type on the basis of the device ID.  In the exemplary embodiments, the device management module (320) also manages the maintenance work on the devices (100)).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja in 
view of Raghunathan, in further view of Aratsu, in further view of Lehr et al. (US 2003/0135380 A1), hereinafter Lehr.

Regarding claim 11, Ahuja in view of Raghunathan, in further view of Aratsu is not relied upon as explicitly disclosing: The computer program product of claim 10, wherein transmitting the one or more utilization value that is representative of the monitored utilization levels to the event destination, includes transmitting the log and a utilization value that is representative of the utilization levels identified in each record of the log.
However, Lehr further discloses: wherein transmitting the one or more utilization value that is representative of the monitored utilization levels to the event destination, includes transmitting the log and a utilization value that is representative of the utilization levels identified in each record of the log. (Lehr, e.g., see para. [0031] disclosing One type of metrics data that may be acquired is a snapshot metric, which represents a snapshot of the current state of the hardware products (112) at the client side (110). One common type of snapshot metric, for example, is the number of hardware products (112) operating at the client side (110) at any one time. Cumulative metrics data, which measure the total accumulated value of a given parameter, may also be acquired by the metering mechanism (113). Such cumulative metrics data include the number of transactions or the number of files being produced for a given pre-determined time interval, for example. Other metrics data include central processing unit (CPU) utilization or execution time and input /output (I/0) metrics such as number of I/O reads or writes. Still other metrics data include how much memory out of available memory is being used at any time, how much hard disk, or other mass storage, is used at any time; bandwidth-related metrics such as the number of megabytes transmitted through a network interface card (NIC) over a given time; the number of files accessed over a given time; and the number of connected users, for example; see also para. [0034]; The metering mechanism (113) may periodically report or transmit the accumulated metrics data to the server side (l 15)The reporting periodicity may be determined on a calendar basis, on an accumulated number of bytes of data, or some other basis. For example, the metering mechanism (113) may accumulate one days worth of metrics data from the hardware products (112). At a specified time, the metering mechanism (113) may establish communications with the server side (115), and then upload the accumulated metrics data).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan, in further view of Aratsu computer program product configured to be executable by a baseboard management controller, to include maintaining a log of a plurality of records, wherein each record includes the metering data message that has failed to be communicated to the event destination with Lehr’s transmitting the one or more utilization value that is representative of the monitored utilization levels to the event destination includes transmitting the log and a utilization value that is representative of the utilization levels identified in each record of the log for at least the reasons that Lehr teaches a pay-per-use environment (10) to allow for flexible pricing of hardware products to include one or more hardware products; e.g., see para. [0011].

Regarding claim 20, Aratsu in view of Raghunathan disclose: The apparatus of claim 15, the operations further comprising:
maintaining a log including a plurality of records, (Ahuja, e.g., see para. [0066] disclosing the sensor data sampler (1504) may store the sensor data in the data storage (1308) or in separate data storage of the baseboard management controller (1314)).
Ahuja in view of Raghunathan is not relied upon as explicitly disclosing: each record including the metering data message that has failed to be communicated to the event destination, wherein each record identifies the metering data message, a failure type that prevented communication of the metering data message, and the utilization levels that have not been successfully communicated to the event destination as result of the failure, and wherein transmitting the one or more utilization value that is representative of the monitored utilization levels to the event destination, includes transmitting the log and the utilization data identified in each record of the log.
However, Aratsu further discloses: each record including the metering data message that has failed to be communicated to the event destination, wherein each record identifies the metering data message, a failure type that prevented communication of the metering data message, and the utilization levels that have not been successfully communicated to the event destination as result of the failure, (Aratsu, e.g., see para. [0022] disclosing a smart meter/device (100) which records meter data, indicative of power consumption, and communicates the meter data to the head end system (200), interpreted by the examiner as an event destination.  When a failure occurs, the device (100) sends event information include the device ID and the event type; examiner notes that event information is interpreted as including recorded meter data/utilization levels not previously communicated to the head end/event destination from the failure).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan’s apparatus comprising a program instructions written to a memory and a baseboard management controller configured to execute program instructions with Aratsu’s each recording including the metering data message that has failed to be communicated for at least the reasons that Aratsu teaches the use of the network management module and device management module to work in tandem to produce efficient communication and application activation. (Aratsu, e.g., see para. [0024] disclosing the management system (300) manages the devices (100).  The management system (300) may include a network management module (310), a device management module (320), and a data management module (330).  the network management module (310) manages network communication in the management system (300).  Specifically, the network management module (310) receives the meter data, the event information and the result of the discovery procedure from the head end system (200) via the information network (820), and sends the request for the discovery procedure from the head end system (200) via the information network (820).  the device management module (320) manages the devices (100).  For example, the device management module (320) may specify the device type on the basis of the device ID.  In the exemplary embodiments, the device management module (320) also manages the maintenance work on the devices (100)).
Ahuja in view of Raghunathan, in further view of Aratsu is not relied upon as explicitly disclosing: and wherein transmitting the one or more utilization value that is representative of the monitored utilization levels to the event destination, includes transmitting the log and the utilization data identified in each record of the log.
However, Lehr further discloses: and wherein transmitting the one or more utilization value that is representative of the monitored utilization levels to the event destination, includes transmitting the log and the utilization data identified in each record of the log. (Lehr, e.g., see para. [0031] disclosing One type of metrics data that may be acquired is a snapshot metric, which represents a snapshot of the current state of the hardware products (112) at the client side (110). One common type of snapshot metric, for example, is the number of hardware products (112) operating at the client side (110) at any one time. Cumulative metrics data, which measure the total accumulated value of a given parameter, may also be acquired by the metering mechanism (113). Such cumulative metrics data include the number of transactions or the number of files being produced for a given pre-determined time interval, for example. Other metrics data include central processing unit (CPU) utilization or execution time and input /output (I/0) metrics such as number of I/O reads or writes. Still other metrics data include how much memory out of available memory is being used at any time, how much hard disk, or other mass storage, is used at any time; bandwidth-related metrics such as the number of megabytes transmitted through a network interface card (NIC) over a given time; the number of files accessed over a given time; and the number of connected users, for example; see also para. [0034]; The metering mechanism (113) may periodically report or transmit the accumulated metrics data to the server side (l 15)The reporting periodicity may be determined on a calendar basis, on an accumulated number of bytes of data, or some other basis. For example, the metering mechanism (113) may accumulate one days worth of metrics data from the hardware products (112). At a specified time, the metering mechanism (113) may establish communications with the server side (115), and then upload the accumulated metrics data).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan, in further view of Aratsu’s apparatus comprising a program instructions written to a memory and a baseboard management controller configured to execute program instructions, to include maintaining a log of records, wherein each record includes the metering data message that has failed to be communicated and identifies the metering data message, failure type, and utilization levels with Lehr’s transmitting the one or more utilization value that is representative of the monitored utilization levels to the event destination for at least the reasons that Lehr teaches a pay-per-use environment (10) to allow for flexible pricing of hardware products to include one or more hardware products; e.g., see para. [0011].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahuja in view of 
Raghunathan, in further view of Aratsu, in further view of Redfish Specification (Distributed Management Task Force. (2019, August). Redfish Specification (No. DSP0266). DMTF.), hereinafter Redfish Specification.

Regarding claim 12, Ahuja in view of Raghunathan, in further view of Aratsu is not relied upon as explicitly disclosing: The computer program product of claim 10, wherein each record of the log further includes a number of transmission attempts and a timestamp for each of the transmission attempts.
However, Redfish Specification further discloses: wherein each record of the log further includes a number of transmission attempts and a timestamp for each of the transmission attempts. (Redfish Specification, e.g., see pg. 129 to section 12.5.1.1 disclosing Event message SSE stream; the programming language defined on the bottom of the page incorporates an event array which cites both an event ID corresponding to a number of events, and an event time stamp).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan, in further view of Aratsu’s computer program product configured to be executable by a baseboard management controller, to include maintaining a log of a plurality of records, wherein each record includes the metering data message that has failed to be communicated to the event destination with Lehr’s transmitting the one or more utilization value that is representative of the monitored utilization levels to the event destination includes transmitting the log and a utilization value that is representative of the utilization levels identified in each record of the log with Redfish Specification’s number of transmission attempts and a timestamp for each of the transmission attempts for at least the reasons that Redfish Specification teaches a reduction of unnecessary access to resources through the use of separate entity tags. (Redfish Specification, e.g., see pg. 25, Section 6.5 disclosing ETags; to reduce unnecessary RESTful accesses to resources, the Redfish Service should support the association of a separate entity tag (ETag) with each resource.  Because the service knows whether the new version of the object is substantially different, the service generates and provides the ETags as part of the resource payload.  The ETag mechanism supports both strong and weak validation).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja in view of 
Raghunathan, in further view of Sadasivarao et al. (US 2019/0281373 A1), hereinafter Sadasivarao.

Regarding claim 13, Ahuja in view of Raghunathan is not relied upon as explicitly disclosing: The computer program product of claim 1, wherein the event destination is a remote collector server.
However, Sadasivarao further discloses: wherein the event destination is a remote collector server. (Sadasivarao, e.g., see para. [0050] disclosing a dynamic, subscription-based streaming telemetry being implemented to send PM data from optical NEs in an optical network to a remote collector server).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan’s computer program product configured to be executable by a baseboard management controller with Sadasivarao’s remote collector server for at least the reasons that Sadasivarao teaches streaming of telemetry of network devices in a network to a PM (performance monitoring) collector (112), wherein the network includes optical NE (network elements) comprised of a two-level hierarchical telemetry architecture that is configured with sensor points to record PM data; e.g., see para. [0027-0034].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ahuja in view of 
Raghunathan, in further view of Lehr.

Regarding claim 14, Ahuja in view of Raghunathan is not relied upon as explicitly disclosing: The computer program product of claim 1, wherein the event destination is a plurality of event 
destinations.
However, Lehr further discloses: wherein the event destination is a plurality of event destinations. (Lehr, e.g., see fig. 2, illustrating a usage repository and para. [0011] disclosing the server side (15) may include one or more servers (16) to process data to support the flexible pricing).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahuja in view of Raghunathan’s computer program product configured to be executable by a baseboard management controller with Lehr’s plurality of event destinations for at least the reasons that Lehr teaches hardware products (12) may be servers designed to operate in a networked computer system, and may be any hardware devices that may be attached to a network, and from which metrics data may be obtained; e.g., see para. [0012].

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2021/0119891 A1 to Mundt et al relates to a system and method to monitor usage of information handling system using baseboard management controller.
US 2021/0318941 A1 to Heinrich et al. relates to a consumption monitoring device and related method for networked resources.
US 2014/0280837 A1 to Ayanam et al. relates to dynamic scalable baseboard management controller stacks on single hardware structure.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863